Exhibit 10.1

LOGO [g234488g34x01.jpg]

August 29, 2011

Graham Miao, Ph.D.

7 Beth Court

Randolph, NJ 07869

 

Re: Employment Offer

Dear Graham:

Delcath Systems, Inc. (“Delcath” or “Company”) is pleased to offer you the
position of Executive Vice President, Chief Financial Officer at the New York,
NY location of Delcath. This position reports directly to the Chief Executive
Officer. Your start date is September 26, 2011. This letter is written to
confirm the details of our offer to you.

The terms of your employment offer include the following:

 

1. Your initial rate of base salary will be paid at an annualized rate of
$325,000 per year. Your base salary will be reviewed periodically and may be
increased or decreased. The base salary is intended to compensate you for all
hours worked. Compensation and benefits are subject to applicable taxes,
deductions, and withholdings.

 

2. You will also be eligible to earn an annual performance bonus based upon the
achievement of annual performance goals according to the terms of the Company’s
annual incentive plan. Your annual incentive target bonus will be up to 40% of
your gross annual base salary. For the calendar year ending December 31, 2011,
your annual incentive target bonus opportunity will be pro-rated to reflect the
period of your employment with the Company in 2011.

 

3.

On your first day of employment with the Company, you will be granted a stock
option to purchase 100,000 shares of the Company’s common stock at a price per
share equal to the closing price on the date of grant (“Option”). The Option
will be granted under and subject to the 2009 Stock Incentive Plan (“2009 Plan”)
and shall be subject to the terms of the 2009 Plan and such further terms and
conditions as set forth in a written stock option grant letter to be provided by
the Company to you to evidence the Option. The Option will vest in three
(3) equal installments (1/3 each) over a three (3) year period on the first,
second and third anniversary of your employment start date. The Option shall



--------------------------------------------------------------------------------

Graham Miao, Ph.D.   Page |  2 August 29, 2011  

 

  vest in full and become immediately exercisable in the event of a Change of
Control (“COC”) as defined in the 2009 Plan if the Option has not otherwise
already expired or been terminated. The Option will be a non-qualified option
and is not intended to qualify as an incentive stock option within the meaning
of Section 422 of the Internal Revenue Code.

 

4. On your first day of employment with the Company you will also be granted
25,000 shares of restricted stock (the “Restricted Stock Award”). The Restricted
Stock Award shall be granted under the Company’s 2009 Plan and shall be subject
to the terms of the 2009 Plan and such further terms and conditions as set forth
in a written restricted stock agreement to be provided by the Company to you to
evidence the Restricted Stock Award under the 2009 Plan. The Restricted Stock
Award will vest in three (3) equal installments (1/3 each) over a three (3) year
period on the first, second and third anniversary of your employment start date.
The Restricted Stock Award shall vest in full in the event of a COC as defined
in the 2009 Plan if the Restricted Stock Award has not otherwise already expired
or terminated.

 

5. You will receive a Special One-Time Bonus of $100,000 (“Special Bonus”)
payable within your first payroll cycle. If you are terminated for cause or
resign prior to the first anniversary of your date of employment, you shall be
obligated to return a pro rata portion of the Special Bonus to the Company based
upon the number of days of your employment with the Company prior to the date of
termination divided by 365.

 

6. Effective January 1, 2012, you will be eligible to earn four (4) weeks of
paid vacation annually (which will accrue on a monthly basis), according to the
terms of Delcath’s vacation policy. For the remainder of calendar year 2011, you
will be eligible to earn one week of paid vacation.

 

7. You will be entitled to participate in various Company benefit programs.
Company benefits may be modified or terminated from time to time in the
Company’s sole discretion. At present, you will be eligible for the following
Company benefits, subject to the terms and conditions of the applicable plans or
policies:

 

  a. Health and Dental insurance;

 

  b. Life, Accidental Death and Dismemberment, Short and Long Term Disability
insurance;

 

  c. Participation in the Company’s 401K retirement savings plan;

 

  d. Participation in the pre-tax transit program, if available;

 

  e.

Participation in a Flexible Spending Account.



--------------------------------------------------------------------------------

Graham Miao, Ph.D.   Page |  3 August 29, 2011  

 

  In case of a conflict between any benefit described anywhere in this agreement
and the applicable plan or policy, the terms of the applicable plan or policy
will control.

 

8. Delcath will provide you with temporary housing assistance in New York City
not to exceed $3,500 per month for up to twelve (12) months from the start date
of your employment. This amount will be grossed up to cover the applicable
taxes. You will be responsible for any rent in excess of $3,500 per month and
all other expenses associated with temporary housing. You will also be
responsible for identifying and selecting your apartment and will submit monthly
statements to the Company to obtain rent reimbursement.

 

9. Your employment will at all times be subject to Delcath’s policies and
procedures as in effect from time to time.

 

10. The Company may terminate your employment at any time and for any or no
reason, with or without cause or advance notice, by giving you written notice of
such termination. Similarly, you may terminate your employment with the Company
at any time, for any or no reason, upon fourteen (14) days written notice to the
Company, during which time you shall provide reasonable transition assistance to
the Company. Your employment with the Company will be as an employee “at will”.
As such, no written or verbal statement will be construed to create a real or
implied contract of continued employment.

 

11. Notwithstanding the at-will nature of the employment relationship, if you
voluntarily resign or your employment is terminated for “cause”, all
compensation and benefits will cease immediately. Additionally, you will receive
no additional payments from the Company other than your accrued base salary and
accrued and unused vacation benefits earned through the date of your
termination.

 

12. If the Company terminates your employment without “cause”, you will be
entitled to the following:

 

  a.

severance payments equal to your annual base salary for twelve (12) months
(“Severance Payment”), paid in equal installments over the course of the
12-month period following your employment; provided, however, that in order to
receive the Severance Payment and the other benefits described in Sections 12 b.
and 12 c. below, you will be required to execute and not rescind a general
release in favor of the Company in a form acceptable to the Company. As used in
this agreement, “cause” shall mean, as reasonably determined by the Company
based on the information then known to it, that one or more of the following has
occurred: (1) you have committed a crime punishable as a felony; (2) you have
engaged in fraud, dishonesty, gross negligence, or other misconduct, including
but not limited to use of controlled substances; (3) you have failed to perform
or uphold your responsibilities under this agreement or comply with reasonable
directives of the Board; or (4) you have materially breached this agreement or
any other agreement with the Company, including but not limited to the
Confidentiality and Restrictive



--------------------------------------------------------------------------------

Graham Miao, Ph.D.   Page |  4 August 29, 2011  

 

  Covenant Agreement; (5) you have violated a written Company policy, including
but not limited to violation of the Code of Ethics; or (6) you have engaged in
conduct that reflects poorly upon you or the Company.

 

  b. continuation of the group health, dental, vision, and prescription drug
coverages in which you are enrolled at the time your employment terminates with
the Company, pursuant to the continuation coverage requirements of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”); Company agrees to
subsidize 100% of the cost of such COBRA coverage until the twelve month
anniversary of the date upon which your employment with the Company terminates.

 

  c. to the extent the date of your termination of employment occurs after the
close of a calendar year but before the bonus payment date for such year, you
shall be eligible to receive any annual incentive bonus award for the completed
calendar year to the extent you have earned such award based upon the
achievement of objectives in accordance with the terms and conditions of the
Company’s annual incentive plan.

 

13. This offer is conditioned upon your acceptance and agreement to the enclosed
Confidentiality and Restrictive Covenant Agreement. Please sign both copies of
the Confidentiality and Restrictive Covenant Agreement and return them to me for
signature on behalf of Delcath.

 

14. On your first day, you will be required to complete the U.S. Government
Eligibility form (Form I-9) and provide documents that verify your identity and
employment eligibility. Enclosed is a copy of the documents that may be provided
to establish your right to work in the United States.

 

15. This agreement is governed by and will be construed in accordance with the
laws of the State of New York. The parties agree that any action relating to
this agreement will be instituted and prosecuted exclusively in a federal or
state court located in the State of New York, New York County. Delcath and you
irrevocably consent to submit to the personal jurisdiction of the state and
federal courts of New York and agree not to bring any action relating to this
agreement in any other court.

 

16. When signed by you, this offer letter will become a legally binding
agreement. This agreement (including the Confidentiality and Restrictive
Covenant Agreement, the Stock Option grant letter and the Restricted Stock grant
letter referred to above) contains the entire agreement relating to the subject
matter hereof. No modification, discharge or waiver of this agreement will be
binding on Delcath unless agreed to in writing signed by an officer of Delcath.
This agreement automatically will inure to the benefit of Delcath, its
successors and assigns.

We are pleased that you will be joining Delcath and are confident your skills
and talents will become valued assets to our organization. If you agree with the
terms outlined above, please sign below where indicated whereupon this letter
will become a binding agreement. Please



--------------------------------------------------------------------------------

Graham Miao, Ph.D.   Page |  5 August 29, 2011  

 

return the original to my attention by September 2, 2011, along with the two
signed copies of the Employee Confidentiality and Restrictive Covenant
Agreement.

We look forward to having you join our team.

 

Sincerely,

     LOGO [g234488g47v78.jpg]

Peter Graham EVP, General Counsel &   Global Human Resources

I, Graham Miao, Ph.D., agree and accept this offer of employment with Delcath
Systems, Inc.

 

LOGO [g234488g56x52.jpg]

    Date: 8/31/11 (Signature)    